Citation Nr: 0939410	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypothyroidism, 
including as a result of herbicide exposure.

4.  Entitlement to service connection for a prostate 
condition, including as a result of herbicide exposure.

5.  Entitlement to service connection for type II diabetes 
mellitus, including as a result of herbicide exposure.

6.  Entitlement to service connection for coronary artery 
disease, including as secondary to type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of service connection for type II diabetes 
mellitus and coronary artery disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence shows that a left shoulder 
disability, tinnitus, hypothyroidism, and a prostate 
condition did not manifest in service and are not related to 
service or exposure to herbicides.





CONCLUSION OF LAW

A left shoulder disability, tinnitus, hypothyroidism, and a 
prostate condition were not incurred in or aggravated by 
service, or a result of exposure to herbicides.  38 U.S.C.A. 
§ 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted on a presumptive basis 
for disabilities listed under 38 C.F.R. § 3.309(e) based upon 
exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  In 
this case, the issue of whether the Veteran was exposed to 
herbicides has been remanded for additional development.  
However, a left shoulder disability, tinnitus, 
hypothyroidism, and a general prostate condition are not 
listed under 38 C.F.R. § 3.309(e) as presumptive conditions, 
thus the issues are addressed below.

A.  Left Shoulder

The Veteran seeks service connection for a left shoulder 
disability.  The Veteran's service treatment records (STRs) 
fail to indicate that the Veteran was treated for or 
diagnosed with a left shoulder disability in service.  A 
medical record from the Social Security Administration (SSA), 
dated July 2002, states that the Veteran fractured his left 
humerus in 1995.  A VA outpatient treatment record dated 
October 2002 indicates a history of left upper extremity 
pain, status post fracture in 1994 from a motorcycle 
accident.  

All of the above provides evidence against this claim given 
that the Veteran served from May 1965 to May 1969.

A VA outpatient treatment record dated July 2005 states that 
the Veteran complained of chronic pain and stiffness in the 
left shoulder.

During his testimony before the Decision Review Officer 
(DRO), the Veteran stated that he might have injured his 
shoulder during a typhoon situation in the Gulf of Tonkin 
while aboard the USS KITTYHAWK.  He stated that he was 
running through a hatch and the ship rocked, causing him to 
smash his left shoulder and right knee into the hatch 
opening.  He stated that he did not seek treatment for that 
situation or at any other time during service for his left 
shoulder.  The Veteran testified that he was first treated 
for the left shoulder in the 1990s.  He further stated that 
he was involved in a motorcycle accident in 2000 that 
aggravated his shoulder condition.

The Board has considered the evidence but fails to find that 
the left shoulder condition is related to service.  The STRs 
are negative for diagnosis or treatment of the disability.  
The first indication of a left shoulder issue was documented 
in July 2002, and the pain was related to a fracture of the 
left humerus in the 1990s resulting from a motorcycle 
accident.  None of the medical records indicate that the 
Veteran has a left shoulder or left upper extremity 
disability related to his active service, outweighing the 
statements of the Veteran as the record clearly indicates 
post-service problems associated with the disability. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
left shoulder disability.  The claim is denied.

B.  Tinnitus

The Veteran seeks service connection for tinnitus.  The 
Veteran's service treatment records (STRs) fail to indicate 
that the Veteran was treated for or diagnosed with tinnitus 
in service.  The separation examination showed normal 
audiological findings with no complaint of tinnitus at 
discharge.

Medical records subsequent to service show that the Veteran 
complained of problems with tinnitus in July 2005.  The 
Veteran was afforded a VA examination in January 2006.  The 
examiner indicated review of the STRs.  After an examination, 
the examiner rendered a diagnosis of bilateral high frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
He stated that the Veteran has had significant decline in 
audiometric thresholds at 6k Hz and 8k Hz subsequent to 
service.  He stated that sick call records and examinations 
during the Veteran's active duty do not indicate that hearing 
loss or tinnitus were incurred while on active duty.  Thus, 
he stated that it would appear that the Veteran's current 
tinnitus occurred subsequent to separation from service.  

The examiner opined that the Veteran's current tinnitus is 
most likely linked to the decline in audiometric thresholds 
at 6k and 8k Hz that has occurred subsequent to separation 
from service.  He further stated that he strongly suspects 
that the etiology of the Veteran's current high frequency 
sensorineural hearing loss and bilateral constant tinnitus 
would be age related factors.  Therefore, it is the 
examiner's opinion that it is less likely than not that the 
Veteran's current tinnitus is related to military acoustic 
trauma.

The Veteran's testimony before the DRO indicates that the 
Veteran was exposed to acoustic trauma in the course of his 
duties.  The Veteran testified that he was an aviation 
machinist and an aviation mechanic and worked mostly with jet 
engines.  He said that ever since he started working with jet 
engines he has had ringing in the ears and that it has gotten 
louder over the years.  He said he first complained of 
tinnitus in the 1980s to Kaiser, but the complaints were not 
documented.  He testified that after service, he worked with 
computers, and was not exposed to acoustic trauma.

The Board considered the Veteran's testimony but finds the VA 
examination report, STRs, and medical records subsequent to 
service more probative of the issue.  The STRs showed no 
diagnosis of tinnitus in service and medical records fail to 
show treatment of tinnitus until 2005, or 36 years after 
separation from service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the entire medical history in determining if 
service- connection is warranted, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  
The VA examiner stated that the tinnitus is less likely as 
not related to military acoustic trauma.  The examiner stated 
that tinnitus is most likely linked to the decline in 
audiometric thresholds at 6k and 8k Hz, which occurred 
subsequent to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.

C.  Hypothyroidism

The Veteran seeks service connection for hypothyroidism, 
including as secondary to exposure to herbicides.  The 
Veteran's service treatment records (STRs) fail to indicate 
that the Veteran was treated for or diagnosed with 
hypothyroidism in service.  Medical records subsequent to 
service show no connection between the Veteran's 
hypothyroidism and service or alleged exposure to herbicides.  

The first diagnosis of record of hypothyroidism is dated 
April 1999.  This record indicates that the Veteran had 
already been diagnosed with the condition and that the April 
1999 appointment was for follow-up care.  Medical records 
dated August 1993, which show treatment for the Veteran's 
myocardial infarction, did not list hypothyroidism as one of 
the Veteran's medical issues.  Thus, it appears that the 
Veteran's hypothyroidism had its onset in the mid 1990s, 
sometime between August 1993 and April 1999, more than 25 
years after the Veteran's separation from service.

VA outpatient treatment records show that the Veteran has a 
diagnosis of hypothyroidism and is treated with medication 
for the condition.  However, the records fail to indicate the 
initial onset or etiology of the disability.  

The Veteran testified that he did not have problems with 
hypothyroidism in the military.  He stated that in his mid 
twenties that he started feeling tired.  He said that he 
started having flu-like symptoms after his heart attack in 
1993 and that a blood test in 1993 showed that his thyroid 
was not working properly.  He was placed on a Synthroid 
medication to regulate his thyroid.  He stated that his 
caregivers told him that the condition was caused by the same 
thing that caused his diabetes, which was exposure to Agent 
Orange.

The Board has considered the evidence, including the 
Veteran's statements and testimony, and finds that his 
statements are outweighed by the medical evidence, which 
fails to show a nexus or even a hint of a relationship 
between hypothyroidism and service or hypothyroidism and 
exposure to herbicides during service.  The length of time 
between service and the onset of the hypothyroidism also 
weighs against a finding of service connection for the 
disability.  See Maxson, 230 F. 3d at 1333; see also Forshey, 
284 F.3d 1335.  

Assuming the Veteran was exposed to herbicides, the Board 
notes that hypothyroidism is not one of the diseases entitled 
to presumptive service connection for exposure to herbicides 
under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  Accordingly, as 
the preponderance of the evidence is against the claim for 
service connection for hypothyroidism, the claim for service 
connection is denied.

D.  Prostate Condition

The Veteran seeks service connection for a prostate disorder.  
First, the Board notes that the Veteran has not been 
diagnosed with prostate cancer, therefore, the presumptive 
provisions for herbicide exposure do not apply.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The STRs fail to show evaluation, diagnosis, or treatment for 
a prostate condition during service.  VA outpatient treatment 
records show that in April 2003, the Veteran was treated for 
an enlarged prostate with new onset of double voiding.  After 
an exam, it was found that the Veteran had a PSA of 0.46, and 
he was diagnosed with benign prostatic hypertrophy and 
prescribed Proscar and Flomax.  During the follow-up exam one 
year later, the Veteran's symptoms had essentially resolved, 
and Proscar was discontinued.  

In September 2005, VA outpatient treatment records listed 
benign prostatic hypertrophy without urinary obstruction on 
the problem list.

None of the medical records link the Veteran's benign 
prostatic hypertrophy to his service or exposure to 
herbicides.  The Veteran was not treated for a prostate 
condition until 2003, or approximately 34 years after 
service, weighing against a claim for service connection.  
See Maxson, 230 F. 3d at 1333; see also Forshey, 284 F.3d 
1335.

The Board has considered the evidence, including the 
Veteran's statements, and finds that his statements are 
outweighed by the medical evidence, which fails to show a 
nexus between a prostate condition and service.  Accordingly, 
as the preponderance of the evidence is against the claim, 
the claim for service connection for a prostate condition is 
denied.

In reaching all of the conclusions, above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable 
in the instant appeal.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in February 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.  The letter informed the Veteran of the types of 
evidence to submit, and of his and VAs duty to obtain and 
submit evidence.  However, the letter did not specifically 
state the elements for substantiating a service connection 
claim.  The letter also failed to inform the Veteran of the 
criteria for determining a disability rating and effective 
date.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); Dingess, 19 Vet. App. 473.  The Veteran was informed 
of the Dingess criteria in March 2006 after the initial 
rating decision in November 2004.  However, the Dingess 
notice was followed by a Supplemental Statement of the Case, 
issued in June 2006, essentially curing the error in the 
timing.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error 
if the notice was deficient to the point where a reasonable 
person would not have read it as providing the necessary 
information.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA 
was required to show that that the error did not affect the 
essential fairness of the adjudication, and that to make such 
a showing the VA had to demonstrate that the defect was cured 
by actual knowledge on the claimant's part or that a benefit 
could not have been awarded as a matter of law.  Id.  
However, the United States Supreme Court (Supreme Court) 
recently held this framework to be inconsistent with the 
statutory requirement that the U.S. Court of Appeals for 
Veterans Claims (Court) take "due account of the rule of 
prejudicial error" under 38 U.S.C.A.  § 7261(b)(2).  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the 
Federal Circuit's decision, the Supreme Court held that the 
burden is on the claimant to show that prejudice resulted 
from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

If any notice deficiency is present, however, the Board finds 
that the Veteran has nonetheless not been prejudiced: (1) 
based on the communications sent to the Veteran over the 
course of this appeal, the Veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on the Veteran's contentions as well as 
the communications provided to the Veteran by the VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In that regard, the Board notes that the rating decision, 
statement of the case, and multiple supplemental statements 
of the case outline the elements required to substantiate 
claims for service connection.  Further, in the Veteran's 
representative's brief, the representative states the 
criteria necessary to substantiate a service connection 
claim.  Thus, the Board finds that the Veteran and his 
representative had actual knowledge of the elements necessary 
to support his claims for service connection. 

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded a VA medical 
examination in January 2006 for his tinnitus.  The Veteran 
was not afforded a VA examination for his left shoulder 
because the medical evidence fails to show a relation between 
the injury and active service.  The Veteran was not treated 
in service for a left shoulder disability.  The medical 
evidence fails to show treatment for a left shoulder 
disability from the date of separation until the motorcycle 
accident in 1994 or 1995 (providing medical evidence against 
this claim), which was documented in SSA records dated July 
2002.  The Board considered the Veteran's testimony before 
the DRO, but even the Veteran was unsure of when he injured 
his shoulder during service.  Thus, a VA examination was not 
provided for the left shoulder disability.

A VA examination was not provided for hypothyroidism because 
the medical evidence fails to show any nexus or indication of 
a nexus between service or exposure to herbicides and the 
disability.  The first medical evidence of this disability is 
dated in the mid 1990s, decades after the Veteran's 
separation from service.  None of the medical records 
indicate that the disability is related to service or 
possible exposure to herbicides.

A VA examination was not provided for the prostate disability 
because the medical evidence fails to show any nexus between 
service or exposure to herbicides and the disability.  The 
first medical evidence of this disability is dated in April 
2003, decades after the Veteran's separation from service.  
None of the medical records indicate that the disability is 
related to service or possible exposure to herbicides.

With regarding to the Veteran's own theory that these two 
disabilities are related to herbicides, the Board finds that 
his opinion is entitled to very low probative value on this 
essentially medical determination, outweighed by post-service 
medical record, which clearly does not indicate any form of 
connection, only providing factual evidence against such a 
contention. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security Administration records.  
The Veteran submitted statements and buddy statements.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for a left shoulder disability, tinnitus, 
hypothyroidism, and a prostate condition is denied.


REMAND

The Veteran seeks service connection for type II diabetes 
mellitus, including as a result of exposure to Agent Orange.  
In a May 2008 decision, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that VA 
regulations required that a Veteran must have set foot within 
the land borders of Vietnam for presumptive service 
connection, and that a Veteran who never went ashore from the 
ship on which he served in the Vietnam coastal waters was not 
entitled to presumptive service connection.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

According to the Veteran's personnel file, the Veteran served 
during the Vietnam era from December 1966 to May 1967 on 
board the USS KITTYHAWK with ATKRON 112.  The Veteran's 
personnel records do not indicate whether the Veteran ever 
stepped foot in Vietnam.  The PIES system indicated that it 
is unable to determine whether the Veteran had in country 
service in Vietnam, and that his Navy unit, Attacked Squadron 
112, could have been assigned to ship or to shore.  

For Department of Defense purposes, the Veteran's unit was 
credited with Vietnam service from December 31, 1966 to 
January 3, 1967, from March 2, 1967 to March 28, 1967, from 
April 12, 1967 to April 28, 1967, and from May 8, 1967 to May 
23, 1967.  However, PIES concluded that the Veteran's service 
record provides no conclusive proof of his physically being 
in country.

In a June 2004 statement, the Veteran indicated that he was 
stationed aboard the USS KITTYHAWK and that his duties as a 
jet mechanic required that he travel from the carrier to Da 
Nang to repair a damaged A-4C on at least one occasion in 
1967.  

In a letter dated September 2005, the Veteran stated that 
while stationed on the USS KITTYHAWK, he was exposed to crop 
dusting aircraft and helicopters with sprayers.  He said that 
since he worked on the flight deck that it was not uncommon 
to walk under aircraft and get dripped on or get a face full 
of chemical when the carrier turned into the wind and you 
were near something with sprayers on it.  He stated that he 
was sent to Da Nang to repair aircraft, and that on one 
occasion, the runway in Da Nang was under mortar attack and 
his crew was forced to do a short field landing, evacuate the 
aircraft, and crawl through the vegetation.  He said that he 
also had to sign for weapons after arriving.

The Veteran appeared before a Decision Review Officer in 
October 2005.  The Veteran testified that he served on the 
USS KITTYHAWK as an aviation machinist.  He stated that his 
duties required him to visit Vietnam on two or three 
occasions to fix planes that were damaged and unable to fly 
back to the ship.  He said that he was in Da Nang for one day 
on one trip and for four days on another trip.  The Veteran 
stated that he was never provided with separate orders for 
his trips because he was traveling and performing his duties 
under his current command.  He stated that nothing changed 
with his duties other than the location.

The Veteran further testified that his ship stored 
replenishments of Agent Orange and that he loaded several 
pallets of the chemical on the ship.  He said that on one 
cruise there was a spray plane on the ship, while on another 
cruise a helicopter with spray rigs was stationed on the 
ship.  He said that it was not uncommon for him to be walking 
on deck and have the chemical drip on his head out of the 
spray hoses or spray lines, or to be exposed to the chemical 
when the ship turned into the wind.

In this regard, it is important to note that the USS 
KITTYHAWK was never used to disburse herbicides and such a 
statement from the Veteran only undermines his overall 
credibility. 

In any event, it does not appear that the RO requested ships 
logs or other information to verify the Veteran's allegation 
of being transported to Da Nang to fix damaged planes.

In order to formulate a manageable request for deck log 
records, the Board finds that the RO should contact the 
Veteran and request that he attempt to narrow down the dates 
of alleged transport to the mainland Vietnam. 

The Veteran should be informed that a request concerning a 
period of time greater than two months may be returned as 
unsearchable.  Once the Veteran has narrowed the time frame, 
the RO should request the deck logs from the appropriate time 
period.

The Veteran seeks service connection for a coronary artery 
disorder, including as secondary to his type II diabetes 
mellitus.  Therefore, this issue is "inextricably 
intertwined" with the issue on appeal.  See generally Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he narrow down the dates of alleged Agent 
Orange exposure while in Vietnam mainland 
(when did the Veteran go to the 
mainland?).  Inform the Veteran that, due 
to the extensive nature of deck log 
records, a request from VA concerning a 
time period greater than two months may be 
returned as unsearchable.  Once the 
Veteran has narrowed down, to the extent 
possible, the dates in which he alleges 
such exposure in Vietnam took place, the 
RO should contact the National Archives 
and Records Administration, located in the 
Modern Military Branch, National Archives, 
8601 Adelphi Road, College Park, MD 20740, 
and request that it provide copies of the 
deck logs for the USS KITTYHAWK for the 
specified time period.  Any negative 
responses should be documented in the 
file.

2.  Obtain updated VA outpatient treatment 
records and associate them with the claims 
file.

3.  Thereafter, the RO should adjudicate 
the claims.  If the benefits sought remain 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


